Citation Nr: 1818423	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case for further development in May 2016.  That development was completed, and the case was returned to the Board for appellate review.

In a March 2017 decision, the Board denied, in pertinent part, the claim for service connection for headaches.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion) and vacated the portion of the March 2017 Board decision that denied service connection for headaches.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's headaches manifested during his military service.


CONCLUSION OF LAW

Headaches were incurred in active military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for headaches.  

The Veteran's service treatment records include a May 1976 enlistment examination report showing that the Veteran reported being in good health and denied having a medical history of headaches.  He later sought treatment in November 1976 at which time it was noted that he had complaints of diffuse headaches in connection with treatment for an upper respiratory infection.  

There are two separate versions of the Veteran's February 1977 separation examination.  In both versions, his health was described as "fair," and his current medications included valium and Percodan.  In the first version of the February 1977 separation examination, both the "yes" and "no" boxes were checked for frequent or severe headaches.  However, in the second version, only the "yes" box is checked.  

Following his separation from service, the Veteran submitted a claim for service connection for headaches in April 1978.  That claim was subsequently denied for failure to prosecute, as he had failed to report for a VA examination.  

VA medical records also show that the Veteran was treated for severe headaches as far back as January 1984, although he stated that he had been seen by private neurologists prior to that time.  He was diagnosed with cluster headaches in January 1984 and was prescribed Sansert.

In May 1987, the Veteran reported having a history of cluster headaches for the last ten years.  More recent VA medical records show continued treatment for cluster headaches in 2010 and 2012, and during the June 2016 VA examination, the Veteran related that he has had cluster headaches for thirty years.  Although the June 2016 VA examiner opined that it was less likely than not that the Veteran's current headache disorder was caused or aggravated by his service-connected bronchitis, the examiner did not address whether the headaches could be directly related to the Veteran's military service, to include his symptomatology therein.

In February 2018, the Veteran asserted that his headaches began in service and have continued since that time.   He stated that he has the same symptoms that he experienced in service.  

With regard to the assertions that the Veteran had headaches in service and since that time, the Board notes that laypersons are competent and credible to report the observable symptoms. See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is also no reason to doubt the credibility of these lay statements other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, these statements have been consistent throughout the appeal period, and their credibility is further bolstered by the fact that the Veteran reported having headaches at the time of his February 1977 separation and submitted a claim shortly thereafter in April 1978.  VA medical records dated in May 1987 also indicated that he reported having headaches for 10 years, which is consistent with his more recent statements made in connection with his claim.

There is also no medical opinion stating that the Veteran's current headaches did not manifest in service or are not otherwise related thereto.  Indeed, as noted above, the June 2016 VA examiner only addressed secondary service connection.  

The Board has considered that the VA medical records dated in January 1984 indicated the Veteran reported that he had been experiencing headaches since age 17, which would have been prior to his military service.  However, as noted above, the enlistment examination was normal, and headaches were not noted at that time.  Therefore, the presumption of soundness applies, and there is insufficient evidence to rebut that presumption. 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

For these reasons, the Board finds that the Veteran's headaches manifested in service.  Accordingly, the Board concludes that service connection is warranted for headaches. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for headaches is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


